           Case 3:20-cv-00623-SDD-EWD            Document 3       10/05/20 Page 1 of 6




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

BRIAN C. DEJEAN                                               CIVIL ACTION NO.

VERSUS
                                                              20-623-SDD-EWD
MARS WRIGLEY CONFECTIONERY,
ET AL.

                                      NOTICE AND ORDER

         This is a civil action involving claims for damages allegedly sustained by Brian C. DeJean

(“Plaintiff”) as a result of “consuming Mars’ M&Ms” on January 12, 2019. 1 On January 9, 2020,

Plaintiff filed his Petition for Damages (“Petition”) against the manufacturer of M&Ms, Mars

Wrigley Confectionery (“Mars”), and it insurer, Liberty Mutual Group, Inc. (“Liberty Mutual”)

(collectively, “Defendants”) in the Nineteenth Judicial District Court for the Parish of East Baton

Rouge. 2 Defendants removed the case to this Court on September 18, 2020, asserting federal

subject matter jurisdiction under 28 U.S.C. § 1332. 3

         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish the Court’s diversity jurisdiction, as well as to make the determination

required under 28 U.S.C. § 1441 regarding whether the case was properly removed to this Court.

As explained below, the Notice of Removal is deficient both as to citizenship allegations and as to

amount in controversy.

         Citizenship of Plaintiff

         The party asserting federal jurisdiction must “distinctly and affirmatively” allege the

citizenship of all parties, and “allegations phrased in the negative are insufficient.” While


1
  See, generally, R. Doc. 1-1.
2
  R. Doc. 1-1, ¶¶ 2-3.
3
  R. Doc. 1.
          Case 3:20-cv-00623-SDD-EWD                     Document 3          10/05/20 Page 2 of 6




citizenship has been adequately alleged as to Mars and Liberty Mutual, 4 it is not clear that the

parties are diverse because citizenship has not been adequately alleged as to Plaintiff.

         In their Notice of Removal, Defendants, relying on the allegations in the Petition, state,

“Plaintiff, Brian DeJean is a resident of the State of Louisiana.” 5 Likewise, Plaintiff alleges in his

Petition that he “is a Louisiana resident of the full age of majority, who resides in Baton Rouge,

Parish of East Baton Rouge, State of Louisiana.” 6 Allegations of residency are not sufficient to

establish the citizenship of an individual; rather, “[f]or diversity purposes, citizenship means

domicile; mere residence in the State is not sufficient.” 7 Accordingly, to properly plead Plaintiff’s

citizenship, Defendants must affirmatively plead Plaintiff’s domicile.

         Amount in Controversy

         It is also not clear from the Notice of Removal or the Petition whether Plaintiff’s claims

likely exceed $75,000, exclusive of interest and costs. 8 The Petition alleges that Plaintiff was

injured when he “consum[ed] Mars’ M&Ms.” 9 Plaintiff claims he sustained the following damages

after consuming M&Ms: “one or more dental fracture(s); repair, extraction and/or permanent

replacement of one or more dental fracture(s); severe pain; the inability to eat and/or drink

normally; severe headaches; special damages; future dental and/or medical expenses; mental

anguish; and/or any/all additional damages to be demonstrated at trial.” 10 Plaintiff further claims




4
   R. Doc. 1, ¶ 8 (Mars “is and was, at the time the state action was commenced, a Delaware corporation with its
principal place of business in New Jersey. Mars is thus a citizen of the State of Delaware and New Jersey for purposes
of determining diversity.”) and ¶ 9 (Liberty Mutual “is and was, at the time the state action was commenced, a
Massachusetts corporation with its principal place of business in Massachusetts. Liberty Mutual is thus a citizen of
Massachusetts for purposes of determining diversity.”). Under 28 U.S.C. § 1332(c)(1), Defendants have sufficiently
alleged the citizenships of Mars and Liberty Mutual.
5
  R. Doc. 1, ¶ 7.
6
  R. Doc. 1-1, ¶ 1.
7
  Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974).
8
  See 28 U.S.C. § 1332(a).
9
  R. Doc. 1-1, ¶ 4.
10
   Id.

                                                          2
          Case 3:20-cv-00623-SDD-EWD                  Document 3     10/05/20 Page 3 of 6




he “continues suffering from the injuries sustained.” 11 In its Notice of Removal, Defendants claim

the amount in controversy “exceeds $75,000, exclusive of interest and costs,” based on (1) the

foregoing injuries and damages allegations, (2) Plaintiff’s failure to include an La. C.C.P. art. 893

allegation in his Petition, 12 and (3) Plaintiff’s failure to respond to Defendants’ Request for

Admission asking Plaintiff “to admit that the damages claimed are in excess of $75,000,” which

results in the request being “deemed admitted by operation of law.” 13

        The foregoing does not provide enough information to determine if Plaintiff’s claims will

likely exceed $75,000, exclusive of interest and costs. First, Plaintiff’s general allegations of

injuries and demands for general categories of damages (e.g., one or more dental fracture(s); repair,

extraction and/or permanent replacement of said fracture(s); severe pain and headaches; inability

to eat and/or drink normally; mental anguish; future dental and/or medical expenses; etc.) 14 are

insufficient to establish the amount in controversy. “Courts have routinely held that pleading

general categories of damages, such as ‘pain and suffering, disability, lost wages, loss of earning

capacity, medical expenses, etc.,’ without any indication of the amount of the damages sought,

does not provide sufficient information for the removing defendant to meet his burden of proving

that the amount in controversy is satisfied under the ‘facially apparent’ test.” Davis v. JK & T

Wings, Inc., and cases cited therein. 15

        In this case, there is no detailed description of any of the actual injuries suffered by Plaintiff

beyond “one or more dental facture(s),” the nature of Plaintiff’s dental and/or medical treatment,

the actual amount of dental and/or medical expenses Plaintiff has incurred thus far, or Plaintiff’s




11
   Id.
12
   R. Doc. 1, ¶¶ 8-11.
13
   Id. at ¶ 6, 10-13.
14
   R. Doc. 1-1, ¶ 4.
15
   No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012).

                                                       3
           Case 3:20-cv-00623-SDD-EWD                      Document 3          10/05/20 Page 4 of 6




prognosis and recommended future treatment. Defendants have not offered any specific dental

and/or medical information regarding Plaintiff’s injuries, treatment, prognoses, and expenses in

support of the amount in controversy. There is also no evidence of any settlement demand,

discovery responses, or other relevant documents that would have bearing on the amount in

controversy.

         Further, while a party’s failure to timely respond to a request for admission results in the

statement being deemed admitted under Louisiana law, 16 such “admissions” “are only one factor

a court may consider when determining whether the amount in controversy is sufficient to support

federal jurisdiction.” 17 “Litigants cannot bestow subject matter jurisdiction on federal courts by

waiver or consent.” 18 In Jones v. AAA Club Family Ins. Co., the Eastern District of Louisiana,

faced with the argument that the amount in controversy requirement was met by “plaintiff’s failure

to answer a request for admission in state court directed to the existence of the jurisdictional

minimum,” explained that plaintiff’s “failure to answer cannot support this Court’s subject matter

jurisdiction alone because it represents another form of the parties’ consent to jurisdiction, which

is not allowed.” 19 Here, Plaintiff’s failure to respond to Defendants’ request for admission about




16
   La. Code Civ. P. art. 1467.
17
   Franklin v. Tom Hassel Transport, Inc., No. 19-2228, 2019 WL 2755093, at *3 (E.D. La. July 2, 2019) (remanding
the case to state court after determining it lacks subject matter jurisdiction due to defendant’s “failure[e] to prove by
a preponderance of the evidence that the amount in controversy exceeds $75,000” because defendant’s reliance on
“[p]laintiff’s untimely response to a request for admission and [p]laintiff’s refusal to stipulate [were] insufficient to
overcome th[e] dearth of evidence” regarding the value of plaintiff’s claims). In Franklin, the defendant, relying on
Gayden v. Winn-Dixie Montgomery, Inc., No. 13-6232, 2014 WL 433503, at *4 (E.D. La. Feb. 4, 2014) (holding that
that a deemed admitted request for admission “qualifies as ‘other paper’ by the terms of 18 U.S.C. § 1446(c)(3)(A)
and triggered the 30-day removal clock”), argued that plaintiff’s belated denial of a “request for admission that the
amount in controversy is above $75,000” was sufficient to establish the amount in controversy requirement. 2019 WL
2755093, at *3. The Franklin Court disagreed, distinguishing Gayden as follows: “The issue in Gayden, however, was
not whether the amount in controversy had been met, but whether the removal was timely.” Id. For the same reason
explained in Franklin, Gayden is of little utility in determining whether Plaintiff’s claims likely exceed $75,000,
exclusive of interest and costs, in this case.
18
   Franklin, 2019 WL 2755093, at * 3, citing Elam v. Kansas City Southern Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011)
(citation omitted).
19
   No. 07-6988, 2007 WL 4365443 (E.D. La. Dec. 10, 2007).

                                                           4
           Case 3:20-cv-00623-SDD-EWD                       Document 3          10/05/20 Page 5 of 6




the value of his claims is insufficient to carry Defendants’ burden of establishing the amount in

controversy by a preponderance of the evidence.

         Likewise, while Plaintiff’s failure to include a La. C.C.P. art. 893 statement may be

considered, 20 it is not determinative of whether the amount in controversy is met. 21 Based on the

foregoing and taken as a whole, it is not apparent from either the Notice of Removal or the Petition

whether Plaintiff’s claims are likely to exceed $75,000, exclusive of interest and costs.

           Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether there is

complete diversity among the parties and the amount in controversy requirement has been met. 22

         Accordingly,

         IT IS ORDERED that by no later than October 15, 2020, Defendants shall file a

comprehensive Amended Notice of Removal, that contains all their numbered allegations as

revised, supplemented, and/or amended, without reference to any other document in the record,

and that adequately alleges the citizenship of Plaintiff, as described in this Notice and Order.

         IT IS FURTHER ORDERED that by no later than October 15, 2020, Defendants shall

file a memorandum and supporting evidence concerning whether the amount in controversy


20
   See, e.g., Demoulin v. Labor Smart, Inc., No. 17-115, 2017 WL 2471057, at *3 (M.D. La. May 19, 2017), report
and recommendation approved, No. 17-115, 2017 WL 2468796 (M.D. La. June 7, 2017) (“This Court has previously
held that the ‘absence of such a statement in the Petition may be considered in determining whether the amount in
controversy is sufficient.’ Broussard v. Celebration Station Properties, Inc., No. 13-531, 2014 WL 1402144, at
*4October 5, 2020 (M.D. La. Apr. 10, 2014); Weber v. Stevenson, No. 07-595, 2007 WL 4441261, at *4 (M.D. La.
Dec. 14, 2007) (“‘[T]he court finds that the plaintiffs’ failure to follow La. C.C.P. art. 893(A)(1)’s mandate, while
entitled to some consideration, in and of itself is not determinative of the amount in controversy.’”). Accordingly,
while Plaintiff’s failure to follow Article 893(a)(1)’s mandate is entitled to some weight, that failure is not
determinative of whether the amount in controversy is satisfied.
21
   See Ford v. State Farm Mut. Auto. Ins. Co., No. 08-403, 2009 WL 790150, at *4 (M.D. La. Mar. 25, 2009) (“[A]ll
three U.S. District Courts in the State of Louisiana have recognized that the failure to include an Article 893 stipulation
alone is insufficient to establish that the jurisdictional minimum is in controversy.”), and, e.g., Weber, 2007 WL
4441261, *4 (omission of an La. C.C.P. art. 893 statement is entitled to some consideration, but it is not, in and of
itself, determinative of the amount in controversy.)
22
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                            5
        Case 3:20-cv-00623-SDD-EWD              Document 3      10/05/20 Page 6 of 6




requirement of 28 U.S.C. § 1332 is met.

       IT IS FURTHER ORDRED that by no later than October 26, 2020, Plaintiff shall file

either: (1) a Notice stating that Plaintiff does not dispute that Defendants established the

jurisdictional requirements of 28 U.S.C. § 1332, or (2) a Motion to Remand.

       The case will be allowed to proceed if jurisdiction is adequately established.

       Signed in Baton Rouge, Louisiana, on October 5, 2020.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
